Citation Nr: 0738049	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO. 06-24 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Whether new and material evidence has been received to 
reopen the veteran's service connection claim for arthritis 
of the lumbar spine.

2. Whether new and material evidence has been received to 
reopen the veteran's service connection claim for diabetes 
mellitus, type 2, to include as due to exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARINGS ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from October 1968 to December 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The veteran testified at an RO hearing in July 2006 and 
he testified at a Board hearing at the RO in June 2007.


FINDINGS OF FACT

1. By rating decision in April 2003, the RO denied the 
veteran's service connection claim for diabetes mellitus, 
type 2 and his application to reopen the service connection 
claim for arthritis of the lumbar spine; a timely notice of 
disagreement was not received to initiate an appeal from that 
determination.

2. Evidence received since the April 2003 rating decision 
does not raise a reasonable possibility of substantiating the 
claims, and by itself or when considered with previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claims. 


CONCLUSIONS OF LAW

1. The April 2003 rating decision is final. 38 U.S.C.A. 
§ 7105(c) (West 2002).

2. New and material evidence has not been received to reopen 
the veteran's claims of entitlement to service connection for 
arthritis of the lumbar spine and diabetes mellitus, type 2. 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. In addition, VA must advise a claimant to provide any 
additional evidence in his possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). With regard 
to a petition to reopen a finally decided claim, the VCAA 
requires VA to provide the veteran with notice of the 
evidence necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial. Kent v. Nicholson, 20 
Vet. App. 1 (2006). However, VA may proceed with adjudication 
of a claim if errors in the timing or content of the notice 
are not prejudicial to the claimant. Mayfield v. Nicholson, 
19 Vet. App. 103 (2005); see also Pelegrini, 18 Vet. App. at 
121; Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); 
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).

In this case, in April 2005, May 2005 and January 2007 
letters, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate service 
connection and new and material evidence claims (including 
notice in the April 2005 and January 2007 letters of the 
evidence necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denials of service connection 
for lumbar spine arthritis and diabetes mellitus, type 2), as 
well as specifying what information and evidence must be 
submitted by him, what information and evidence will be 
obtained by VA, and the need for him to advise VA of or 
submit any further evidence that pertains to his claim. 

The veteran did not receive timely notice as to the 
information and evidence necessary to assign disability 
ratings or earlier effective dates in the event service 
connection is granted. However, the veteran has not been 
prejudiced from this error because the denial of the claims 
in this appeal renders moot any question as to the 
appropriate disability rating or effective date to be 
assigned. See Sanders, supra.; Simmons, supra.

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service records, private medical records, and 
VA treatment records.  

The veteran has not been afforded a VA examination in 
relation to his claims. Because the veteran's application to 
reopen his claim is presently denied, VA's duty to assist has 
not attached and there is no basis upon which to direct a 
medical examination. 38 U.S.C.A § 5103A(d),(g); Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed.Cir. 2003) (Holding that VA need not provide a 
medical examination or medical opinion until a claim is 
reopened); Anderson v. Brown, 9 Vet.App. 542 (1996) (Holding 
that unless new and material evidence has been submitted, the 
duty to assist does not attach). 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims.

Analysis

In an April 2003 rating decision, the veteran's service 
connection claim for diabetes mellitus, type 2, and his 
application to reopen his service connection claim for 
arthritis of the lumbar spine were denied. The veteran was 
notified of the April 2003 denial, but he did not file a 
notice of disagreement to initiate an appeal. As such, the 
April 2003 rating decision became final. 38 U.S.C.A. 
§ 7105(c). However, when a claim is the subject of a prior 
final denial, it may nevertheless be reopened if new and 
material evidence is presented or secured. 38 U.S.C.A. § 
5108. February and April 2005 written communications from the 
veteran were interpreted by the RO as claims to reopen. When 
a claim to reopen is presented under section 5108, VA must 
first determine whether the evidence presented or secured 
since the last final disallowance of the claim is new and 
material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998). 

New evidence means existing evidence not previously submitted 
to agency decisionmakers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156. For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed. Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The pertinent evidence received prior to the April 2003 
rating decision included service medical records which showed 
an incident of low back pain, and post-service medical 
evidence of arthritis of the lumbar spine and diabetes 
mellitus.  The record also included service personnel records 
showing that the veteran had active duty service in Thailand, 
but not in Vietnam, and no record of exposure to Agent 
Orange. The lumbar spine claim was denied by the RO based on 
lack of evidence of showing a nexus between the veteran's 
active duty service and his arthritis of the lumbar spine. 
The diabetes mellitus, type 2, claim was denied based on lack 
of evidence showing service in Vietnam, or exposure to 
herbicides, or competent medical evidence showing a nexus 
between the veteran's diabetes mellitus, type 2 and his 
active duty service.

Evidence received since the April 2003 rating decision 
includes VA treatment records, private medical records, and 
statements and testimony from the veteran. This evidence is 
all new in that it was not of record at the time of the April 
2003 rating decision. 

Nevertheless, none of the new evidence is material as it does 
not tend to show that the veteran has a current arthritis 
disability of the lumbar spine which is etiologically related 
to his active duty service, nor does it tend to show that the 
veteran had active duty service in Vietnam, or exposure to 
Agent Orange, or that his current diabetes mellitus, type 2, 
is related to his active duty service.  

Although the June 2005 letter from Dr. Lambert implies that 
the veteran's diabetes mellitus could be related to his Agent 
Orange exposure, the veteran's claim was previously denied 
because the record did not show active duty service in 
Vietnam or any Agent Orange exposure, and the June 2005 
letter does not change this fact.  Reonal v. Brown, 5 Vet. 
App. 458, 460-461 (1993) (In the context of analyzing a 
petition to reopen a previously denied claim, reiteration of 
a previously rejected factual account is not "new" 
evidence).  

As such, the new evidence does not raise a reasonable 
possibility of substantiating the veteran's claims.

The Board has considered the veteran's statements. However, 
because of the prior final decision, the Board's threshold 
analysis must be whether new and material evidence has been 
received to reopen his claim. For the reasons discussed 
above, the Board is unable to find any new evidence that 
raises a reasonable possibility of substantiating his claims 
of entitlement to service connection. As such, the evidence 
received since the April 2003 rating decision is not new and 
material as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the veteran's claims.


ORDER

New and material evidence has not been received to reopen the 
veteran's service connection claim for arthritis of the 
lumbar spine.

New and material evidence has not been received to reopen the 
veteran's service connection claim for diabetes mellitus, 
type 2, to include as due to exposure to herbicides.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


